UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4842


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TIMOTHY ABEL WALKER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:19-cr-00125-NCT-1)


Submitted: June 16, 2020                                          Decided: June 18, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Kathleen A. Gleason, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Anand P. Ramaswamy, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy Abel Walker pled guilty to conspiracy to defraud the United States, in

violation of 18 U.S.C. § 371 (2018), and counterfeiting and forging obligations or securities

of the United States, in violation of 18 U.S.C. § 471 (2018). The district court sentenced

him to concurrent 33-month terms of imprisonment, the high end of the advisory

Sentencing Guidelines range. Walker appealed. Walker’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious

issues for appeal, but questioning whether the district court imposed a substantively

unreasonable sentence by failing to impose a lower term of imprisonment. Walker was

advised of his right to file a pro se supplemental brief, but he did not file one. The

Government has declined to file a response brief. For the reasons that follow, we affirm.

       We review Walker’s sentence for reasonableness, applying “a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). We first ensure that

the court “committed no significant procedural error,” such as improperly calculating the

Guidelines range, failing to consider the 18 U.S.C. § 3553(a) (2018) factors, or

inadequately explaining the sentence. United States v. Lynn, 592 F.3d 572, 575 (4th Cir.

2010) (internal quotation marks omitted). If we find the sentence procedurally reasonable,

we also review its substantive reasonableness under “the totality of the circumstances.”

Gall, 552 U.S. at 51. We presume that a within-Guidelines sentence is substantively

reasonable. United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). Walker bears

the burden to rebut this presumption “by showing that the sentence is unreasonable when

measured against the 18 U.S.C. § 3553(a) factors.” Id.

                                             2
       Our review of the record convinces us that Walker’s sentence is reasonable. The

court properly calculated the applicable advisory Guidelines range, considered the parties’

sentencing arguments, and provided a reasoned explanation for the sentence it imposed,

grounded in § 3553(a) factors. Walker fails to rebut the presumption of substantive

reasonableness accorded his within-Guidelines sentence.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Walker, in writing, of the right to petition the

Supreme Court of the United States for further review. If Walker requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Walker. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3